Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation reading “a human body security recognition wearable piece [hereafter HBSRWP] is wearable by the human body to be detectable and identified by the central processing unit” should read: “a human body security recognition wearable piece is wearable by the human body such that the human body security recognition wearable piece is detectable and identified by the central processing unit”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
The “input device”, “electric driving device”, “means of the input device”, “processing portion”, “display element”, “” in claim 1.
The “brake portion” and “braking element” of Claim 2.
With regard to the term “input device”,:
first, the term “device” is a generic placeholder; second, the generic placeholder is modified by the functional language “input”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “input” preceding the generic placeholder describes the function, not the structure, of the input device.
With regard to the term “electric driving device”,:
first, the term “device” is a generic placeholder; second, the generic placeholder is modified by the functional language “electric driving”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “electric driving” preceding the generic placeholder describes the function, not the structure, of the electric driving device.
With regard to the term “means of the input device”,:
first, the term “means” is a generic placeholder; second, the generic placeholder is modified by the functional language “input device”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “input device” preceding the generic placeholder describes the function, not the structure, of the means of the input device.
With regard to the term “processing portion”,:
first, the term “portion” is a generic placeholder; second, the generic placeholder is modified by the functional language “processing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “processing” preceding the generic placeholder describes the function, not the structure, of the processing portion.
With regard to the term “display element”,:
first, the term “element” is a generic placeholder; second, the generic placeholder is modified by the functional language “display”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “display” preceding the generic placeholder describes the function, not the structure, of the display element.
With regard to the term “brake portion”,:
first, the term “portion” is a generic placeholder; second, the generic placeholder is modified by the functional language “brake”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “brake” preceding the generic placeholder describes the function, not the structure, of the brake portion.
With regard to the term “braking element”,:
first, the term “element” is a generic placeholder; second, the generic placeholder is modified by the functional language “braking”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “braking” preceding the generic placeholder describes the function, not the structure, of the braking element.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the Claim limitations reading a “transmission portion”, “camera device”, and “human body security recognition wearable piece” are not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “security recognition system that is operable to define a human body” is indefinite.  It is not clear what the metes and bounds of the function of “defining a human body” are.  “Defining” is defined as “to determine or identify the essential qualities or meaning of” (See Meriam Webster’s dictionary).  It is not clear how the security recognition system performs this function.  In the first paragraph of the detailed description of the preferred embodiment of the specification, it is noted that “The processing portion 13 comprises a cutting tool 131 that is driven by the transmission portion 12. The processing machine 1 is at least connectable with a security recognition system 3 that establishes definition of a human body 2”.  Here it appears that the function of defining a human body is met by the recognition system detecting a human appendage.  
The limitation of Claim 1, reading: “to plan a security recognition zone that a human body is not allowed to enter based on a positional image of the cutting tool photographed by the camera device according to vicinity of the cutting tool defined by 20 means of the input device” is indefinite.  The term “not allowed to enter” appears to provide for a structure that prevents something from entering the claimed zone. It is not clear what if any structure prevents a human body from entering the security recognition zone.  It appears, however, that Applicant is attempting to claim that the zone defines an area where a human body is to be prevented or dissuaded from entering.   
Claim 1 recites the limitation "a security recognition system" in lines 8-9.  This limitation is indefinite because it is not clear if this is the same or different security recognition system as that already defined in the preamble of the claim.  If this is the same system, then it should be preceded with a pronoun the form of “the” instead of a pronoun in the form of “a”. 
Claim 1 recites the limitation "electric driving" in line.  There is insufficient antecedent basis for this limitation in the claim.  Because an “electric driving” has not been previously delimited in the claim it is unclear if this refers to some other previously claimed structure, or whether this is a newly introduced structure.  For instance, is the electric driving the same as the electric driving device of line 3 of claim 1.  If this is newly introduced structure than the limitation should be preceded by the pronoun “a” instead of “the”.  If, on the other hand, this is the same structure as the electric driving device, then it should be referred to as such.
Claim 1 recites the limitation "means of the input device" in line 20.  This limitation is indefinite because it is not clear if this is the same or different input device as that already defined in line 12 of the claim.  If this means is the same input device, then it should be preceded with a pronoun the form of “the” and it should be referred to as the input device.  If different, then it should be referred to as “a means of the input device”. 
The limitation of Claim 1, reading: “wherein upon identifying entry of the human body into the SRZ, the CPU stops operations of the electric driving device and the cutting tool and makes displaying on the display element” is indefinite.  It is not clear what is meant by, nor what structure allows for “makes displaying on the display element”.    The third paragraph of the summary of the invention also makes this same statement.  While, page 8, line 9 states that “upon identifying entry of the human body 2 into the security recognition zone A, immediately shuts down and stops the electric driving device 11 and the cutting tool 131 and makes related displaying on the display element 34”.  Thus, it appears that Applicant means this to mean that a particular set of data is displayed on the display element.
The limitation of Claim 2 reading “the display element selectively comprising a touch screen” is indefinite.  Does this mean that the display element needs to or does not need to comprise a touch screen?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8948903, Niehsen in view of USPGPUB 20160263769, Laliberte.  
Regarding Claims 1-2, a human-body-defined security recognition system [hereafter SRS] (monitoring unit 24 and detection unit 30) of a processing machine (10), wherein the processing machine at least comprises an electric driving device (electric motor of drive unit 20), the electric driving device being operable to at least drive a transmission portion (drive unit 20), the transmission portion being at least connected with a processing portion (tool 16 and arbor thereof), the processing portion comprising a cutting tool (16) that is drivable by the transmission portion (col. 4 lines 20-30), the processing machine at least being connectable with a SRS that is operable to define a human body (col. 7, lines 5-20), the SRS at least comprising a central processing unit [hereafter CPU] (computer 44), the CPU being at least connected with an input device (operating programs of col. 4 lines 55-60) the CPU being connected with a camera device (30, col. 5, lines 35-50) that is arranged to correspond to the cutting tool (col. 5, lines 35-50, and col. 5 lines 15-20, since the detecting unit may be a cover for the cutting tool 16), the central processing unit at least comprising a terminal (actuator unit 42) that is connectable with the electric driving (col. 5 lines 25-35), the CPU being operable to plan a security recognition zone [hereafter SRZ] (hazard range 28) that a human body is not allowed to enter based on a positional image of the cutting tool photographed by the camera device according to vicinity of the cutting tool defined by means of the input device (col. 4 lines 50-60), wherein upon identifying entry of the human body into the SRZ, the CPU stops operations of the electric driving device and the cutting tool and makes displaying on the display element (col. 5, lines 1-20).
Niehsen lacks the CPU being connected to at least a display element (Claim 1), and where the CPU is at least connectable with a brake portion disposed on the transmission portion, the brake portion at least comprising a power element, the power element comprising a braking element that is selectively operable to stop and jam the transmission portion, the display element selectively comprising a touch screen (claim 2).
Laliberte discloses a table saw apparatus which includes a monitoring system, like the apparatus of the present invention and of like the apparatus of Niehsen, and discloses that in such an assembly includes a display (fig 5A-5A, part 110, par 0089) connected to a CPU of Laliberte and which apparatus may include a touch screen (par 0089) in order to alert a user as to the status of the apparatus (par 0089 and par 0114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niehsen by including the CPU being connected to at least a display element (Claim 1), and where the CPU is at least connectable with a brake portion disposed on the transmission portion, the brake portion at least comprising a power element, the power element comprising a braking element that is selectively operable to stop and jam the transmission portion, the display element selectively comprising a touch screen (claim 2) in order to alert a user as to the status of the apparatus.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Niehsen in view of Laliberte and further in view of USPGPUB 20200368914, Schroeder.
Regarding Claims 3-4, the Niehsen device modified by Laliberte discloses all the limitations of Claim 1 as discussed above. 
Modified Niehsen lacks the apparatus having in addition to the SRS, a human body security recognition wearable piece [hereafter HBSRWP] is wearable by the human body to be detectable and identified by the central processing unit such that the central processing unit recognizes, through detection of the human body security recognition wearable piece, the human body is in the security recognition zone (Claim 3) and the HBSRWP is provided, on a surface thereof, with a recognizable object that is detectable and identifiable by the CPU such that the CPU recognizes, through detection of the recognizable object on the HBSRWP, the human body is in the security recognition zone (Claim 4).
Schroder discloses a safety device for machine tools in the form of a table saw like the apparatus of Niehsen, and like the table saw apparatus of the present invention, and discloses that in such an assembly includes  in addition to an SRS system (par 0119), a human body security recognition wearable piece [hereafter HBSRWP] (glove, par 0195-0199) is wearable by the human body to be detectable and identified by the central processing unit such that the central processing unit recognizes, through detection of the human body security recognition wearable piece (par 0195), the human body is in the security recognition zone (par 0195-0199)(Claim 3) and the HBSRWP is provided, on a surface thereof, with a recognizable object (“reflexive characteristics) that is detectable and identifiable by the CPU such that the CPU recognizes, through detection of the recognizable object on the HBSRWP, the human body is in the security recognition zone (Claim 4) (par 0195-0199), in order to “enable(s) a safe and quick detection of the position of the user's hands”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niehsen by including having in addition to the SRS, a human body security recognition wearable piece [hereafter HBSRWP] is wearable by the human body to be detectable and identified by the central processing unit such that the central processing unit recognizes, through detection of the human body security recognition wearable piece, the human body is in the security recognition zone (Claim 3) and the HBSRWP is provided, on a surface thereof, with a recognizable object that is detectable and identifiable by the CPU such that the CPU recognizes, through detection of the recognizable object on the HBSRWP, the human body is in the security recognition zone (Claim 4) in order to enables a safe and quick detection of the position of the user's hands, as taught in Schroder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20170334087, 20160319989, 20140331833, 20140290455, 20120312137, 20100300256, 20100147124, 20020020262, 20100011926, 20090301275, 20040194594, 20060101960 20020017178 and 20090241748 each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724